MEMORANDUM OPINION
                                        No. 04-11-00183-CR

                                      Kenneth James NOBLE,
                                            Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR7668A
                       Honorable Juanita A. Vasquez-Gardner, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 9, 2011

AFFIRMED

           Pursuant to a plea-bargain agreement, Kenneth James Noble pled nolo contendere to the

offense of aggravated kidnapping and on October 12, 2009, was granted deferred adjudication

community supervision for a period of ten years. On February 21, 2011, the State filed a motion

to revoke community supervision and enter an adjudication of guilt. At the revocation hearing,

Noble pled “not true” to having committed a new offense in violation of Condition 1 of his

community supervision. However, he pled “true” to having failed to pay his costs, fines, and fees
                                                                                   04-11-00183-CR


in violation of Condition 10. On February 22, 2011, the trial court revoked Noble’s community

supervision, adjudicated his guilt, and sentenced him to ten years of imprisonment and a fine of

$1500. Noble then filed a notice of appeal.

       Noble’s court-appointed appellate attorney has filed a brief in which he concludes that

this appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that appellant was provided with a

copy of the brief and motion to withdraw and was further informed of his right to review the

record and file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.CSan

Antonio 1996, no pet.). Noble has not filed a pro se brief.

       We have reviewed the record and counsel’s brief. We agree with Noble’s counsel that the

appeal is frivolous and without merit. The judgment of the trial court is affirmed. Furthermore,

we grant the motion to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.CSan

Antonio 1997, no pet.); Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.

                                                  Karen Angelini, Justice
Do not publish

                                                -2-